DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 11/19/2021 have been fully considered.
The objections to claims 1 and 9 have been withdrawn in view of the amendment.
The rejections of claims 2-8 under 35 U.S.C. 112 have been withdrawn in view of the amendment.
Regarding the rejections of claims 2, 9 and 17 under 35 U.S.C. 103 as being unpatentable over Qian et al. (US20130219081A1) in view of Scudder et al. (US20080147843A1), Applicant’s arguments are persuasive. An updated search shows:
Jacobson (US20090287835A1) discloses in Fig 1 and para [0045-0046] that a locally cached copy of the content stored in CCN node 130 is replicated on CCN node 115 to provide better fault tolerance because content can be retrieved from multiple nodes if one node fails suddenly. Jacobson fails to teach claims 2, 9 and 17.
Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejection has been withdrawn. In light of further amendments, as presented below, no better art exists to teach all of the claimed limitations as in independent claims 2, 9 and 17. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 2-21 are allowable, while claim 1 was canceled.
Allowable Subject Matter
	Claims 2-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442